NOT PRECEDENTIAL


         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                           _______

                                         No. 11-1612
                                           ______
                   FRANK GANGI; FERROUS MINER HOLDINGS INC.;
                            BABP VI LLC; GLOBAL NAPS INC.

                                               v.

                              UNITED STATES OF AMERICA



                                       FRANK GANGI,
                                                  Appellant
                                          _______

        Appeal from the United States District Court for the District of New Jersey
                                   (No. 3:10-mc-0024)
                     District Judge: Honorable Garrett E. Brown, Jr.
                                        _______

                        Submitted under Third Circuit LAR 34.1(a)
                                   November 18, 2011
                                        _______

                   Before: FUENTES and CHAGARES, Circuit Judges
                                and POGUE,* Judge

                            (Opinion Filed: November 30, 2011)




*
 Hon. Donald C. Pogue, Chief Judge, United States Court of International Trade, sitting by
designation.
                                           _______

                                          OPINION
                                          _______

POGUE, Judge,

        Appellant, Frank Gangi, appeals the District Court’s grant of the Government’s

motion to enforce Internal Revenue Service (“IRS”) summonses served on CitiBank and

Sovereign Bank for the purposes of determining Gangi’s tax liability. For the following

reasons, we will affirm the District Court’s decision.

                                     I. BACKGROUND

        Because we write for the parties’ benefit, we will recite only the essential facts.

Those facts begin in 2004, when the IRS opened an audit to determine if Gangi was a

bona fide resident of the Virgin Islands, whether he was obligated to report income on a

U.S. federal income tax return and whether he reported the proper amounts of income.

Internal Revenue Agent Jackie Moss (“Agent Moss”) served third-party summonses on

CitiBank and Sovereign Bank on February 2, 2010 and May 10, 2010, respectively. The

summonses sought information and documents for the purposes of determining Gangi’s

tax liability.

        Gangi petitioned to quash the summonses, alleging that the summonses failed to

comply with the requirements articulated in United States v. Powell, 379 U.S. 48 (1964).

On August 25, 2010, the Magistrate Judge issued an opinion and order denying Gangi’s

petition and granting the Government’s motion to enforce. On January 7, 2011, the

                                               2
District Court adopted, with modifications, the Magistrate Judge’s Report and

Recommendations. The Government appealed and Gangi cross-appealed. The

Government’s appeal was later voluntarily dismissed, leaving only Gangi’s appeal.

                   II. JURISDICTION & STANDARD OF REVIEW

       As the District Court had jurisdiction pursuant to 26 U.S.C. §§ 7402(b) and

7609(h), we have jurisdiction pursuant to 28 U.S.C. § 1291.

       In reviewing the District Court’s order to enforce an IRS summons, we review

questions of fact for clear error and questions of law de novo. See Lozano v. City of

Hazleton, 620 F.3d 170, 181 (3d Cir. 2010); see also United States v. Ins. Consultants of

Knox, Inc., 187 F.3d 755, 759 (7th Cir. 1999).

                                       III. ANALYSIS

       Section 7602(a) of the Internal Revenue Code (“IRC”) authorizes the IRS to issue

summons “[f]or the purpose of ascertaining the correctness of any return, making a return

where none has been made, determining liability of any person for any internal revenue

tax . . . , or collecting any such liability.” To establish a prima facie case for the legality

of a summons, the IRS must show that: (1) the investigation will be conducted pursuant

to a legitimate purpose; (2) the inquiry may be relevant to the purpose; (3) the information

sought is not already within the Commissioner’s possession; and (4) the administrative

steps required by the IRC have been followed. Powell, 379 U.S. at 57–58. Once the IRS

has made its prima facie case, the taxpayer bears the burden of disproving any one of the



                                               3
four Powell elements or otherwise demonstrating that “enforcement of the summons will

result in an abuse of the court’s process.” United States v. Rockwell Int’l, 897 F.2d 1255,

1262 (3d Cir. 1990). The burden of showing an abuse of the court’s process is on the

taxpayer. Powell, 379 U.S. at 58.

       Gangi contends that the District Court erred in concluding that enforcement of the

summonses would not result in an abuse of process. He presents two arguments to

support his abuse of process claim: a constitutional argument, related to the IRS’s

interpretation of the statute of limitations on the assessment of taxes, and an institutional

bad faith argument.

                                  A. Statute of Limitations

       First, Gangi argues that the IRS’s failure to acknowledge that the statute of

limitations for assessment of taxes has expired constitutes an infringement of his Fifth

Amendment due process rights. This claim lacks merit.

       The statute of limitations for assessment of taxes is three years from the latter of

the date the return was due or filed. IRC § 6501. Powell, however, makes it clear that the

statute of limitations applies only to assessments of taxes, not to summonses or other

investigative procedures. Powell, 379 U.S. at 57 (“[T]he [IRS] Commissioner need not

meet any standard of probable cause to obtain enforcement of his summons, either before

or after the three-year statute of limitations on ordinary tax liabilities has expired.”).

Since the dispute in this case concerns summonses and not assessments, the § 6501 statute



                                               4
of limitations upon which Gangi relies is inapplicable to the summonses at issue.

Therefore, any due process claims based on the expiration of the statute of limitations

must fail.1

       The statute of limitations for assessment does not preclude the summonses at issue.

Accordingly, we need not address Gangi’s constitutional claims based on the statute of

limitations.

                                   B. Institutional Bad Faith

       Second, Gangi claims that the summonses evidenced institutional bad faith on the

part of the IRS. Gangi bases this argument on his constitutional challenge, arguing that

the IRS is pursuing its investigation despite the asserted unconstitutionality of its

interpretation of the statute of limitations for assessment of tax liability in the Virgin

Islands. Gangi further relies on a legislative recommendation contained in a 2009 report

to Congress by the IRS Taxpayer Advocate Service (“TSA”).

       A good faith inquiry satisfies the first prong of Powell – a legitimate investigative

purpose. Rockwell, 897 F.2d at 1262 (“[T]he requirement of legitimate purpose means

nothing more than that the government’s summons must be issued in good faith pursuant

to one of the powers granted under 26 U.S.C. § 7602.”). Examples of bad faith requiring


1
  IRC § 6501(c)(1)–(3) also provides exceptions for false returns, willful attempts to evade tax,
and the failure to file a return. If the IRS determines that Gangi was not a bona fide resident of
the Virgin Islands, then he was obligated to file U.S. federal tax returns. It is uncontested that
Gangi did not file U.S. federal tax returns for the period at issue. It follows that the statute of
limitations would not preclude the summonses for purposes of determining the applicability of
these exceptions.

                                                  5
a court to quash a summons include summonses issued “solely to harass [a taxpayer], or

to force him to settle a collateral dispute,” or to gather information for other federal

agencies. Pickel v. United States, 746 F.2d 176, 185 (3d Cir. 1984).

       Gangi has failed to present evidence that the IRS acted in bad faith. The IRS has

asserted a legitimate investigatory purpose – to determine whether Gangi was a bona fide

resident of the Virgin Islands and thus whether he has satisfied his tax liabilities. As the

District Court has noted, the TSA Report, on which Gangi relies, presents tax policy

arguments rather than any evidence of institutional bad faith, which is a legal standard.

Gangi v. United States, No. 10-24, 2011 WL 1363816, at *6 (D.N.J. Jan. 07, 2011).

Furthermore, because the statute of limitations does not preclude summonses, the

constitutional challenge presented by Gangi is not relevant to the question of whether the

IRS acted in bad faith in issuing the summonses. Accordingly, the IRS’s issuance of the

summonses does not constitute institutional bad faith.

                                    IV. CONCLUSION

       For the foregoing reasons, we will affirm the District Court’s order denying

Gangi’s petition and granting the Government’s motion to enforce.




                                              6